Citation Nr: 0844794	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-25 326A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than March 
5, 2003, for assignment of a 70 percent disability rating for 
recurrent moderate major depression. 

2. Entitlement to an effective date earlier than 
March 5, 2003, for assignment of a total disability rating 
based upon individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1992. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing is of record and associated with the claims folder. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

The Board issued a decision in this matter in February 2008, 
without complying with the veteran's representative's request 
to provide a copy of the claims folder for his review. 
Because the deprivation of such review may have an impact 
upon the veteran's due process rights, the February 12, 2008 
Board decision addressing the 



issues of entitlement to an effective date earlier than March 
5, 2003, for assignment of a 70 percent disability rating for 
recurrent moderate major depression and a TDIU is vacated.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



